Citation Nr: 1442824	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  08-30 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2006 to July 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

When this issue was before the Board in June 2012 it was remanded for further development, which included affording the Veteran a VA psychiatric examination.  As the Veteran elected not to appear for the VA examination, the Board will adjudicate the claim based on the evidence currently of record.  38 C.F.R. § 3.655.   

In July 2014 written argument, the Veteran's representative argued that service connection was warranted for a right ankle/tibia stress fracture, bilateral shin splints, bilateral knee disability and bilateral thigh disability.  These claims were denied by the Board in June 2012; thus the RO should have the Veteran clarify whether she seeks to reopen these claims.  This matter is referred to the RO for appropriate action.


FINDING OF FACT

Major depression had its onset in service.  


CONCLUSION OF LAW

Major depression was incurred in service.  38 U.S.C.A. § 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran filed her claim for service connection for depression in the same month in which she separated from service and contended that her disability had its onset while on active duty.  See July 2006 claim.  

Initially, the Board notes that the Veteran's service treatment records are negative for complaints, treatment, or diagnosis of a psychiatric condition.  In December 2007, the Veteran informed VA that she has not received medical treatment due to her financial situation.  

The Veteran was afforded a VA examination in January 2008.  The examiner diagnosed the Veteran as having major depression after a thorough evaluation.  The examiner noted that the Veteran reported "cruel treatment by her superiors" and identified an incident where her clothes were stolen from her.  The Veteran further reported that she was laughed at for injuries she experienced while in service and was told that she was "faking" it.  It was noted that the Veteran gained 20 to 30 pounds after separation from service and that she was "tearful" when discussing her military experience.  The examiner further noted that the Veteran had inappropriate behavior, poor social interaction, and that she felt discouraged about her future.  The examiner stated that the "Veteran is having a difficult time adjusting after her military experience."  The Board finds that although the VA examiner failed to provide a nexus opinion, the examination report clearly indicates a relationship between service and the Veteran's currently diagnosed depression.  As such, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for major depression, the sole psychiatric disability diagnosed during this appeal, is warranted.  


ORDER

Service connection for major depression is granted. 




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


